Citation Nr: 0940827	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo, secondary to 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to 
July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas (apparently 
contracted to San Diego, California), which denied service 
connection for vertigo.  The Veteran requested a Board 
hearing on his VA-Form 9, but later withdrew this request in 
December 2006.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The most probative medical evidence of record shows that the 
Veteran's vertigo is due to vascular insufficiency, which is 
due to age, and is unrelated to the service-connected hearing 
loss disability or service.  


CONCLUSION OF LAW

The criteria for service connection for vertigo, secondary to 
service-connected bilateral hearing loss are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that are necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the vertigo disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran seeks service connection for vertigo.  He 
contends that he has vertigo secondary to his hearing loss 
disability, specifically the hearing aids administered to 
him.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
after service in a period of war or following peacetime 
service on or after January 1, 1947, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  See 
38 C.F.R. §§ 3.307, 3.309(a).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran's first manifestation of 
dizziness occurred in June 2002.  The Veteran was seen in an 
emergency room at a private hospital in June 2002 complaining 
that he was in a restaurant when he became dizzy and felt 
weak and like his head was swimming.  He indicated that the 
onset was sudden and he had a sense of movement or falling 
and was off-balance.  He noted that his symptoms were 
moderate to severe and worsened by standing.  A computed 
tomography (CT) scan of the head showed areas of low 
attenuation in the white matter that were likely secondary to 
microvascular ischemic changes; and mild involutional 
changes.  An electrocardiogram also was noted to show sinus 
tachycardia with frequent unifocal premature ventricular 
contractions.  An August 2005 VA treatment record notes 
complaints of dizziness.  Private treatment records dated in 
2006 and 2007 also show assessments of dizziness and vertigo.

The Veteran is service-connected for bilateral hearing loss.  
The record shows a diagnosis of bilateral hearing loss since 
May 1991.  He was initially rated as 0 percent disabling, 
effective in August 2002; then 30 percent, effective in 
February 2004.  His present disability rating for the hearing 
loss is 40 percent, effective March 2, 2006.  Thus, the 
Veteran's bilateral hearing loss disability is shown to have 
become progressively worse.

As the record shows current findings of vertigo and a 
service-connected bilateral hearing loss disability, which 
has worsened over the years, the determinative issue is 
whether these two disabilities are related, specifically, 
whether the bilateral hearing loss caused or aggravated the 
Veteran's vertigo.
 
The favorable evidence includes an April 2006 statement from 
a private physician who noted that the Veteran had been 
developing progressive vertigo over the past few years and 
was seen at least once in the emergency department for this.  
The physician determined that it was possible that the 
vertigo was related to his known service-related problems 
with inner ear disorder with hearing loss.  The physician 
recommended further evaluation by an otolaryngologist with 
testing, as appropriate.

An October 2006 statement from a private hearing loss 
resource specialist notes that the Veteran had been a client 
of Deaf Action Center for many years and they had helped him 
with issues related to living with hearing loss.  Over the 
years the Veteran's hearing loss had become progressively 
worse and the balance problem was directly related to this 
hearing loss.  The examiner noted that "as you know balance 
related problems are in the middle ear just as the 
sensorineural hearing loss is."

An August 2007 private neurology consultation report shows 
the Veteran's chief complaint was intermittent vertigo 
ongoing since the age of 30.  It was described as a sensation 
of spinning with changes of body position especially with 
bending up.  It also sometimes occurred with him turning 
over.  He was currently being seen by an Ear, Nose, and 
Throat specialist who was treating him for his vertigo.  He 
also had chronic tinnitus in both ears intermittently and 
partial deafness over the years.  The Veteran actually fell 
down the previous night because of gait unsteadiness but he 
did not know whether it was from dizziness or vertigo.  He 
complained of unsteadiness on a daily basis for the last 
several months.  He also complained of weakness in both legs.  
He had a history of loss of consciousness for about two 
minutes preceded by vertigo.  This occurred last year, but 
none this year.  He denied any amnesia, confusion, 
convulsions, bowel or bladder incontinence, or tongue biting.  
He also denied any loss of sensation anywhere.  The physician 
determined that the Veteran's chronic vertigo was probably 
due to chronic inner ear disease.  Other considerations such 
as subdural hematoma, cerebellar infarction, or brain stem 
ischemia also were possible causes.

In August 2007, a private neurology follow-up report noted 
that a needle electromiographic study was performed, which 
showed some denervation changes of both legs, as well as 
myopathic changes.  Nerve conduction studies revealed 
sensorimotor polyneuropathy in both legs.  

Additional statements submitted were neither for nor against 
the Veteran's claim.  A private physician noted in July 2007 
and August 2007 that the Veteran had chronic dizziness, cause 
undetermined; and severe sensorineural hearing loss, which 
could be related to noise exposure and presbycusis.  

The negative evidence consists of an August 2006 VA 
examination report.  The examiner noted that he did not have 
the claims folder for review but had reviewed the claims file 
previously.  The Veteran indicated a one to two year history 
of episodic loss of equilibrium that occurred at least once a 
week and generally 6 to 10 times per month.  He stated that 
he would lose his equilibrium and complained of a "swimming 
sensation."  He had fallen on a number of occasions.  He 
denied aural symptoms accompanying his episodes, although 
occasionally he indicated that his tinnitus would increase in 
loudness.  He also complained of unsteadiness and instability 
in the early mornings and that he must walk carefully to 
avoid falling down.  The examiner commented that although the 
Veteran felt that his vertigo was secondary to or caused by 
his service-connected hearing loss, it should be noted that 
the medical literature did not show causation or a nexus 
between hearing loss caused by acoustic trauma and vertigo in 
this particular situation.  The Veteran provided only a 
recent history of vertigo (one to two years).  In the 
examiner's opinion, the vertigo had occurred independently of 
his service-connected hearing loss.  The most likely etiology 
of the Veteran's current problem with vertigo and 
unsteadiness was labyrinthine ischemia, most likely related 
to age and loss of vascular supply to the labyrinth; or 
possibly the brain stem.  In any case, there would be no 
causation between his service-connected hearing loss and 
current vertigo problem.  In the examiner's opinion, the 
Veteran's current problem with vertigo would not be related 
to or caused by his service-connected hearing loss.

A November 2006 statement submitted from a private physician 
notes that the Veteran got hearing aids from VA two years ago 
and had balance problems for the past two years.  He was not 
dizzy when he was sitting.  It was noted that he was on high 
blood pressure medication.  The diagnosis was dizziness of a 
vascular nature.  The physician noted that they had asked the 
Veteran to walk every day for about 20 minutes and they 
started him on vestibular exercises to retrain signals coming 
from the inner ear going to the brain.  They also put him on 
papaverine to increase blood flow to the inner ear.  

A June 2007 addendum to this report notes that the claims 
file was reviewed by the August 2006 VA examiner including 
the October 2006 private opinion relating the Veteran's 
balance problems to his hearing loss.  The examiner 
determined that this opinion had absolutely no basis in fact 
and that he would recommend that this opinion be disregarded 
as highly speculative and having no validity regarding 
medical knowledge.  

In August 2007, a private electronystagmogram notes nystagmus 
observed during Dix-Hallpike maneuver of head left and right, 
which was determined to be a non-localizing abnormality.  
Nystagmus is defined as an involuntary, rapid, rhythmic 
movement of the eyeball, which might be horizontal, vertical, 
rotatory, or mixed, i.e., of two varieties.  Dorland's 
Illustrated Medical Dictionary, 28th edition, 1164.

The most probative medical evidence of record shows that the 
Veteran's vertigo is due to vascular insufficiency.  A June 
2002 CT scan of the head showed areas of low attenuation in 
the white matter that were likely secondary to microvascular 
ischemic changes.  An August 2006 VA examiner found that the 
most likely etiology of the Veteran's current problem with 
vertigo and unsteadiness was labyrinthine ischemia, most 
likely related to age and loss of vascular supply to the 
labyrinth, or possibly the brain stem.  A November 2006 
private physician also determined that the Veteran's 
dizziness was of a vascular nature.  Additionally, an August 
2007 private electronystagmogram showed nystagmus, which is 
defined as involuntary eye movement.  Id.  

The April 2006 statement from a private physician is not 
probative, as the physician only determined that it was 
possible that the vertigo was related to the Veteran's known 
service-related problems with inner ear disorder with hearing 
loss.  The August 2007 physician also determined that the 
Veteran's chronic vertigo was probably due to chronic inner 
ear disease but further noted that other considerations such 
as subdural hematoma, cerebellar infarction, or brain stem 
ischemia also were possible causes.  Indicating that 
something is possible is not a firm opinion.  

The October 2006 statement from the private hearing loss 
resource specialist, in which the examiner found that the 
Veteran's hearing loss had become progressively worse and 
that the balance problem was directly related to this hearing 
loss, also has been considered.  The examiner further noted 
that "as you know balance related problems are in the middle 
ear just as the sensorineural hearing loss is."  This 
opinion weighed against the other medical opinions and 
clinical studies of record supporting that the Veteran's 
vertigo is due to vascular insufficiency, which is unrelated 
to the service-connected hearing loss disability, is not as 
probative.  While sensorineural hearing loss and balance 
problems are noted by the examiner as both involving the 
middle ear, the examiner did not provide any clinical studies 
to support the opinion that the balance problems were 
directly related to the hearing loss, or offer a probative 
rationale for this opinion.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Thus, the favorable evidence is outweighed by the negative 
evidence against the Veteran's claim that his hearing loss 
disability caused his vertigo.  

Service connection on a secondary basis also could be 
warranted based on aggravation if the baseline level of 
disability is shown to be worsened by the service-connected 
disability beyond the natural progress of the disease.  
38 C.F.R. § 3.310.  While no medical professional 
specifically addressed the issue of aggravation, the medical 
evidence shows that the Veteran's vertigo has not worsened 
due to his hearing loss disability.  The Veteran's hearing 
loss is shown to have become progressively worse since 1991.  
The Veteran's vertigo has been relatively stable since it was 
first shown in 2002 up until August 2007.  The Veteran 
reported on an August 2007 private neurology consultation 
report that he had intermittent complaints of vertigo since 
the age of 30 but that the vertigo had been on a daily basis 
for the past several months.  While this shows some worsening 
of both hearing loss and vertigo, the medical evidence in 
this case shows that the Veteran's vertigo is due to vascular 
insufficiency and is thus completely unrelated to hearing 
loss.  Thus, any worsening in the vertigo in 2007 is 
unrelated to the Veteran's hearing loss disability.  

While the Veteran does not contend that his vertigo is 
related to service, for completeness, the service treatment 
records also are negative for any complaints of dizziness or 
findings of vertigo and the first diagnosis of record is more 
than 50 years after service.  Thus, none of the medical 
evidence shows that the Veteran's vertigo was directly 
incurred in service, or presumptively related to service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran genuinely believes that his vertigo is related to 
his hearing loss disability.  His factual recitation as to 
his symptoms associated with vertigo is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of vertigo and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the most probative medical evidence of record, 
which shows that the Veteran's vertigo is due to vascular 
insufficiency, which is due to age.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for vertigo, secondary to service-connected 
bilateral hearing loss; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for vertigo, secondary to 
service-connected bilateral hearing loss is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


